TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00632-CR




Jesse Edmon Washington, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2030206, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s counsel, Mr. J. W. Howeth, is ordered to file a brief on appellant’s behalf
no later than July 21, 2006.  No further extension of time will be granted.
It is ordered June 22, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish